Citation Nr: 9910793	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO. 96-18 375A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to January 
1970, including service in Vietnam.  The veteran has appealed 
a January 1996 rating decision that confirmed and continued 
the 30 percent disability evaluation for PTSD.  Effective 
November 7, 1996, regulations concerning the evaluation of 
mental disorders were revised.  The regional office (RO) has 
not considered whether to evaluate the veteran's disability 
under the new rating criteria, nor has the veteran been 
provided with notice of the new rating criteria. 

In addition, the RO has referred to the Board additional 
evidence concerning the veteran's claim for an increased 
rating under 38 C.F.R. § 19.37(b) (1998).  The veteran has 
not waived RO consideration of this evidence.  Consequently, 
it is referred to the RO under 38 C.F.R. § 20.1304(c) (1998) 
for review and preparation of a supplemental statement of the 
case (SSOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for his PTSD.  This should include 
consideration of the evidence referred to 
the Board in 1999 and consideration of 
whether the revised rating criteria 
should be used to evaluate the 
disability.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), (when there 
has been a change in an applicable 
statute or regulation after a claim has 
been filed but before a final decision 
has been rendered, VA must apply the 
version of the statute or regulation 
which is most favorable to the claimant).  
Any additional development that is needed 
for this review should be undertaken by 
the RO.

2.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
SSOC, which should include the revised 
rating criteria and a discussion of the 
additional evidence, and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action at 
this time.  However, the appellant may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


